DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-8 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf et al. US Publication 2005/0090756 (hereinafter Wolf) in view of Pless et al. US Publication 2009/0069863 (hereinafter Pless) and in further view of Gabriela et al. US Publication 2012/0053658 (hereinafter Gabriela). 
Regarding claim 1, Wolf discloses a neural interface system comprising: an external portion (element 1008, Figure 10-11, abstract, [0060]) including a processor, telemetry circuit, and external coil ([0065][0119]; telemetry circuit 1118, processor 1108, and coil 1110 at [0131] which details that the transmission type between the two transmitters and receivers are electromagnetic in nature and though are not explicitly detailed as coils, coils are well-known to be the primary transmitters/receivers utilized in electromagnetic transmission), the external coil sending power to, and sending and receiving data to and from, an implanted portion (Figures 10-11, elements 1120 and 1118 via [0131]); the implanted portion including an internal coil (element 1120, see also [0131]) receiving power from, and sending and receiving data to a from the external coil (Figures 10-11, elements 1026 connected wirelessly to 1008; see also [0121][0131]), a package (left side of Figure 11), an electronic circuit (element 1120 and 1114) within the package receiving power from the internal coil (element 1026 via 1008, Figure 10) and sending and receiving data to and from the internal coil (element 1026), differential neural amplifier for processing of the neural signals within the housing ([0075][0088]), an analog to digital converter connecting the neural amplifier to the electronic circuit ([0125], Figures 10-11), and a flexible circuit including at least one sensing electrode connected to the neural amplifier ([0003]-[0004][0088], Figures 10-11 which details a plurality of electrodes but does not explicitly mention the use of traces/wires or a substrate that they are disposed on though these two components of a device of this nature are in most cases present), the flexible circuit configured to interface with neural tissue of the brain (abstract, [0088] which mentions electrically connecting to the neural tissue via electrodes), wherein the neural interface system forms part of a motor prothesis ([0004][0006][0012][0048]), the driver electrodes providing motor control ([0004][0006][0012][0048][0056]), and the sensing electrodes providing sensory feedback ([0006] [0050][0086] detail monitoring some level of sensory information but do not detail that it is specifically performed by the sensing electrodes however given that the structure of the electrode is the same and that the electrodes already are designed to sense signals as per [0040][0053] they would have been considered fully capable of also sensing the claimed sensory feedback without any additional structural modification). Wolf is silent on the package being hermetically sealed (though it is extremely likely it would have had to be as it is implanted in tissue) as well as the stimulating aspect of the flexible circuit. Wolf does mention that sensing then stimulating is known in the art ([0049]) for the purposes of restoring lost functionality. 
Pless teaches a neural device that is housed within a hermetic package (element 110 which is an implantable housing as shown in Figure 1) and includes a driver within the hermetic package connected to the electronic circuit (an electronic circuit 528, and driver within the therapy subsystem 524, see also Figure 5 and [0086]-[0089]), a flexible circuit including at least one stimulating electrode connected to the driver (elements 512-518 as per [0086]-[0087] which mentions that the electrodes are for stimulating neural tissue, where the probes include a biocompatible substrate that includes leads extending to respective stimulating electrodes which in combination are considered part of the flexible circuit), a control circuit that selects each electrode to be utilized for recording or stimulating ([0075]-[0076][0086] which mentions the same electrode being selected to be utilized by either the recording or stimulating subsystems within the housing connected to the electrodes by the control circuit 520; a driver is included in the therapy system and an amplifier is mentioned as well for the recording system, see also [0089] and [0099] for the mention of both). It would have been obvious to the skilled artisan at the time of invention to utilize the hermetic seal and the electrode functionality as taught by Pless with the device of Wolf in order to allow for stimulation as well as monitoring of the neural tissue to ultimately allow the patient when wearing a prosthesis to experience outside interactions (see Wolf at [0050]), or in the instance of Pless in order to address seizures or possible seizures. 
Wolf does not explicitly detail electrodes that both stimulate and then sensing (or vice versa), but Wolf does suggest that sensing then stimulating is a known concept ([0049] where stimulation based on mapped neural data which requires sensing occurs). Gabriela teaches a long-term implantable sensing/stimulating device that includes a control circuit (processor 40 which works in tandem with switching circuit 48) under programmable control (element 14) that is connected to electrodes (24, 26 and [0031]-[0035] which details explicitly that the electrodes can be utilized for either sensing or stimulating and that they can be chosen for either task via the circuit 48) that are for sensing or stimulation ([0031]-[0035]) and can be configured for either throughout the life of the implanted portion ([0065]-[0067], [0072]-[0073] which details an external programmer being able to adjust the program that selects certain electrodes for stimulation/sensing and can adjust it so other electrodes can perform this task for perhaps more stimulation or simply stimulation at other locations; the program selection can either be pre-stored or adjusted manually by either the user or a health care provider throughout the life of the implant). It would have been obvious to the skilled artisan before the effective filing date to utilize the control circuit and associated functionality as taught by Gabriela with the device of Wolf and Pless in order to treat certain medical conditions such as depression, movement disorders, or epilepsy and more specifically being able to adjust the treatment as needed throughout the life of the implant. 
Regarding claim 3, Wolf teaches a band pass filter 428 in between the differential neural amplifier 414/426 and the electronic circuit at 448, see Figure 4A. 
Regarding claim 5, Wolf discloses that the data includes control commands including at least one command selected from the group of electrode selection for a neural sensing channel, gain selection, sampling control and other safety and diagnostic commands (element 1114, [0121]-[0125] and Figures 10-11).  Pless also details one of the above claimed group ([0086]-[0089] which details electrode selection for neural sensing).
Regarding claim 6, Wolf mentions that these neural devices can include stimulating as a feature ([0004][0049]-[0050]), but does not mention specifically that the device of Wolf stimulates neural tissue. Pless teaches that the data includes stimulation data for a stimulation channel ([0086]-[0090]). Gabriela also teaches the stimulating features (data/channel) as part of the stimulation aspects of the device ([0031]-[0033], [0038]). It would have been obvious to the skilled artisan at the time of invention to utilize the stimulation components as taught by Pless and Gabriela the device of Wolf in order to allow for stimulation to ultimately allow the patient when wearing a prosthesis to experience outside interactions (see Wolf at [0050]), or in the instance of Pless in order to address seizures or possible seizures. 
Regarding claim 8, Wolf discloses that the data includes electrode impedance ([0112], which mentions monitoring the impedance of the electrodes being either high or low).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf in view of Pless and Gabriela, as applied to claim 1, and in further view of Lowry et al. US Patent 4,272,986 (hereinafter Lowry).
Regarding claim 2, Wolf is silent on there being a moisture leakage monitor within the hermetic package. Lowry teaches a hermetic package that includes a moisture leakage electronic monitor (Figure 1, column 5 lines 5-68 which details a sensor for monitoring moisture within the package). It would have been obvious to the skilled artisan at the time of invention to utilize the moisture monitor as taught by Lowry with the device of Wolf in order to determine if the circuitry in the package has been damaged or compromised.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf in view of Pless and Gabriela, as applied to claim 3, and in further view of Leuthardt US Publication 2012/0022391 (hereinafter Leuthardt). 
Regarding claim 4, Wolf is silent on the band pass filter frequency range. Leuthardt teaches a neural monitoring device that includes a band pass filter that allows frequencies between 75 and 105 hertz ([0032]). As the Applicant includes no criticality for the filtering range it would have been obvious to the skilled artisan at the time of invention to optimize the frequency range as taught by Leuthardt with the band pass filter of Wolf as predictable results would have ensued (standard processing of neural signals).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf in view of Pless and Gabriela, as applied to claim 1, and in further view of Donoghue et al. US Publication 2004/0249302 (hereinafter Donoghue).
Regarding claim 7, Wolf is silent on the sampling rate. Donohue teaches a neural device that includes an analog to digital converter (element 250, samples at a rate of 480 hertz ([0026], which details utilizing sampling rates of less than 1000hz and goes on to mention that it is still oversampled by up to five times what is needed). As the Applicant includes no criticality for the sampling rate, it would have been obvious to the skilled artisan at the time of invention to optimize the ADC sampling rate as taught by Donoghue with the circuits of Wolf as predictable results would have ensued (processing of neural signals into digital signal viewable on a computer).
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. The Applicant is arguing more narrowly than what is presently claimed. The new limitation pertaining to the driver electrodes and the sensing electrodes are considered functional limitations, where the prior art of record need only be fully capable of performing the claimed intended use without any additional structural modifications. Wolf teaches electrodes which are fully capable of performing the newly added functional language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794